Upon consideration of the petition filed by Defendant on the 2nd of March 2015 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 20th of August 2015."
Upon consideration of the petition filed by Defendant on the 30th of March 2015 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Lenoir County:
"Denied by order of the Court in conference, this the 20th of August 2015."